DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/12/2019 has been considered by the examiner.  

Claim Objections
Claim 1 is objected to because of the following informalities:  The word “than” is repeated in the second to last line of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3, 9 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-3 compare the surface hardness, of the metallic component, to the hardness of the surface of the metallic component and requires that one is harder than the other, when they are, by definition, the same.  This is unclear.  The antecedent basis for the surface hardness is found in claim 1 and applies to the entire metallic component.  
Claim 9 recites the limitation "the tool".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the source of energy".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Narasimhan et al. (US 20140065003 A1).
Regarding claims 1-5, 7-9, and 11-13, Narasimhan teaches “a hardening and strengthening process suitable for all types of iron & steel P/M parts including those with Nitrogen, claim 7).  Narasimhan teaches that “the first stage of the novel process consists of heating to and holding at a temperature between 590° C. to 720° C. unalloyed or low alloyed P/M parts in an atmosphere containing a Nitrogen donor such as Ammonia in either batch or continuous furnaces” (which reads upon “heating”, as recited in the instant claim; paragraph [0044]).  Narasimhan teaches that “an additional and subsequent second stage of aging is optionally performed on parts processed as disclosed above in the first stage, to convert this nitrogen rich austenite into hard transformation products and thereby further increase the hardness and strength of low carbon containing P/M parts and increase the hardness without a corresponding increase in strength of parts with a higher carbon content” (which reads upon “and in a second stage, continuing to heat the metallic component to cause Applicant’s second stage is a second half of the art’s first stage).  Regarding claim 12, wherein the source of energy is applied continuously, intermittently, or at varying power levels, any source of energy is applied either continually or intermittently.  This limitation is always true.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan et al. (US 20140065003 A1), as applied to claim 1 above.
Regarding claim 6, Narasimhan teaches the method of claim 1 as stated above.  Narasimhan teaches that “in one embodiment of the inventive process the Ammonia concentration of the process atmosphere can be varied (between 3%-15%) in different steps of the first stage of the process while the temperature is kept constant” (paragraph [0047]; Ammonia is a Nitrogen donor).  Narasimhan teaches that “in another embodiment of the inventive process the Ammonia concentration in the process atmosphere can be pulsed or changed at periodic intervals in different steps of the first stage of the process while the temperature is kept constant or also varied” (paragraph [0048]).  Narasimhan teaches that “in another embodiment of the inventive process the Ammonia concentration of the first stage of the process atmosphere can be kept constant while the temperature is varied in different steps of the process” (paragraph [0049]).  Narasimhan teaches that “the first step of half hour with an Ammonia decreasing amount of Nitrogen donor).  Narasimhan is silent regarding wherein the second stage continues at least until a concentration of intersitital elements immediately adjacent to the surface begins to decrease.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between wherein the second stage continues at least until a concentration of intersitital elements immediately adjacent to the surface begins to , increase, decrease, or remains constant with a reasonable expectation of success.  One of ordinary skill in the art would be motivated by Narasimhan’s disclosure to try different concentrations of Ammonia in each stage, depending on the hardness profile sought.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan et al. (US 20140065003 A1), as applied to claim 1 above, and further in view of Tuffile et al. (US 20180119239 A1).
Regarding claim 10, Narasimhan teaches the method of claim 1 as stated above.  
Narasimhan is silent regarding depositing material on at least a portion of the metallic component in an additive manufacturing process prior to the diffusion-based process.  

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the iron & 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/13/12-12/17/21; Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16-22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733